DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendment filed 7/12/22.  Claims 1-3,10-12,14,17,19-21,24 and 28 are pending.  The IDS filed 7/28/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the patient data processing unit/ patient data processors (Ref. # 14) as described in the specification.  In particular the description of Fig. 1 (par. 39-40 of the PG-Pub) explains that  the “patient recruitment system 10 comprises a plurality of patient data processing units 14.”  However, Fig. 1 does not detail or display ref. no. 14 or boxes corresponding to the “a plurality of patient data processing units 14.”   Similarly, par. 39 describes:  “The patient data servers 18 independently send newly generated and modified patient data records 22 to the patient data processing units 14. The patient data processing units 14 and the patient data servers 18 are connected to each other via an intranet 24 of the healthcare information system 20. The patient data records 22 are embodied as electronic health records.” (Emphasis added)  However, the Fig. 1 does not show ref. nos. 14, or 22 in context. 
It should also be noted that Fig. 1 displays ref. nos. 26 and 28 as being in communication via reference no. 24 (an intranet according to par. 39).  However, according to par. 40 of the PG-Pub., “Each of the patient data processing units has a respective pseudonym administration server 26 and a patient data processing server 28.”  In other words, 26 and 28 are both components/ subunits of 14, and are not displayed in proper context to the patient data processing units (14).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-12, 14, 17, 19-21, 24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 24,  it is unclear how the steps in the first part of the method/ system (i.e. the searching, notification and dispatch of the patient recruitment server) relates to the patient data processing, pseudonymization, and depseudonymization  in the second part of the claim (as performed by the patient data processor).  Also, it is unclear what data is being yielded in the search of patient records performed by the recruitment system and what is encompassed by the term “on the basis of recruitment characteristics.”  It is unclear whether this initial search is to identify individuals, identify traits for study, or whether it is to identify/locate clinical studies which are seeking patients .  Moreover, the source of the “patient data records” in this patient recruitment server searching step and the recipient of the dispatched “recruitment notification” are unclear to the examiner.   
Additionally,  regarding claim 24, the claim recites: “ implementing the patient data records that are searched by the individual search routines of the patient data processors as pseudonymized patient data records, which are stored in the different databases of the patient data processing servers of each of the respective patient data processors of the different healthcare institutions.”  It is not clear what step is being performed or how the data are being manipulated with the recited “implementation” of records.  It is not clear whether this is intended to be a reference to reference to the pseudonymization of data.  If so, it is not clear how this “implementation step” is distinct from the “generating pseudonymized  patient data records based upon the patient data records received from the healthcare information systems using a pseudonymization routine of each patient data processor…”  step which is recited earlier in the claim 
 Claim 24 also recites “searching for patient data records on the basis of recruitment characteristics using a search routine of a patient recruitment server of a patient recruitment system that is arranged outside the intranets of health information systems of healthcare institution searches.” (emphasis added)  It is unclear how the term “searches” at the end of the clause is intended to further modify the claim language, or whether the term is a typographical error.  
	Also, claim 24 has been amended to recite: “wherein the patient data processor are only connected via the Internet with the patient recruitment server and communicates in an encoded manner with the patient recruitment server.”  It is unclear if applicant intends for this amended to mean that each patient data processor is connected via only the Internet and communicates in an encoded manner with the patient recruitment server or whether applicant intend to recite that all the wherein the patient data processors (plural) are “only connected via the Internet with the patient recruitment server and communicates in an encoded manner with the patient recruitment server.”
 Claims 2-3, 10-12, 14, 17, 19-21, and 28 inherit the deficiencies of claim 1, and are therefore also rejected.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,10-12,14,17,19-21,24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Settimi (US 20070294110 A1)
Settimi discloses the limitations of claims of 1-3,10-12,14,17,19-21,24 and 28 as set forth in pages 6-21 of the DEHNS LTD., Opposition dated April 28, 2022, EP Patent No. 3138030, 62 pages,  submitted by applicant in the IDS filed 7/28/22.  


Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626